Appeal by the employer and its carrier from a decision and award of the Workmen’s Compensation Board which found that the claimant’s Dupuytren’s Contracture was an occupational disease. The issue on this appeal is whether it was established that the claimant’s disability resulted from an occupational disease. The claimant worked for the employer herein from January, 1955 to March 7, 1957 when he stopped work after consulting a doctor who diagnosed the condition of his hands as bilateral Dupuytren’s Contracture. During this period he had lifted heavy sections of railroad track, used drills and worked as a rigger which involved handling iron rails and rope guide lines. The claimant first noticed the condition of his hands about seven or eight months before he consulted a doctor. The Referee made a schedule award for loss of use of the hands and this award was affirmed by the board. The record contains the medical testimony of two doctors who presented conflicting theories. The board could properly resolve this conflict in favor of the claimant and on this record could determine that the claimant was suffering from a condition which was occupational in nature. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.